Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 1-7 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “a switch unit”, “ a monitoring unit” , “a specification unit”, “ change unit” “target function unit” and “creation unit” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “part” coupled with functional language “to monitor/specify and change”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-7 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

“a switch unit corresponds to 51”, “ a monitoring unit corresponds to 52” , “a specification unit” corresponds to 55, “ change unit” corresponds to 58 “target function unit” corresponds to 111 and “creation unit” corresponds to 57.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Allowable Subject Matter
                        3.         Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2018/0324640, hereinafter Kaneko) in view of Matsushita (JP 2002-318735, hereinafter Matsushita).
	Regarding claims 1, and 8, Kaneko discloses:
a switch unit (para 0003 and 0024; vehicle mounted gateway) configured to relay an Ethernet frame between a plurality of function units installed in a vehicle (para 0005 and 0025; gateway relaying Ethernet frame between different units);
a monitoring unit configured to monitor predetermined data in the Ethernet frame (para 0023 and 0067; monitoring device monitors the frame); and
a specification unit configured to specify a protocol being used by a target function unit which is a function unit serving as a transmission source of the Ethernet frame (para 0005 and 0072; communication protocol).

In an analogous art, Matsushita discloses that the specification unit is configured to specify the protocol based on a monitoring result of the monitoring unit (page 0002; para 0007 and 0015; determining protocol based on monitoring), wherein the monitoring unit performs an operation monitoring process of selectively monitoring an operation of the target function unit according to a target protocol that is the protocol specified by the specification unit (para 0007; selecting protocol from the list). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko’s method and system by adding Matsushita's disclosure in order to analyze network conditions to improve the quality of service provided in the moving vehicle.
Regarding claim 2, Kaneko further discloses wherein the monitoring unit, in the operation monitoring process, transmits a predetermined Ethernet frame according to the target protocol to the target function unit (para 0039 and 0064).
Regarding claim 3, Kaneko does not explicitly disclose wherein the monitoring unit, in the operation monitoring process, monitors a response frame, which is a response to the transmitted predetermined Ethernet frame, from the target function unit.
In an analogous art, Matsushita discloses wherein the monitoring unit, in the operation monitoring process, monitors a response frame, which is a response to the 
Regarding claim 4, Kaneko does not explicitly disclose a change unit configured to perform a change process of causing the target function unit to change the protocol being used, when abnormality in the target function unit is detected in the operation monitoring process. 
In an analogous art, Matsushita discloses a change unit configured to perform a change process of causing the target function unit to change the protocol being used, when abnormality in the target function unit is detected in the operation monitoring process (page 0003; para 0015; changing the protocol). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko’s method and system by adding Matsushita's disclosure in order to analyze network conditions to improve the quality of service provided in the moving vehicle.
Regarding claim 7, Kaneko further discloses wherein the vehicle is a vehicle performing automated driving (para 0004; automated driving).
Regarding claim 9, Kaneko does not explicitly disclose a non-transitory computer readable storage medium storing a monitoring program to implement the steps of claim 1 and 8. 
In an analogous art, Matsushita discloses  a non-transitory computer readable storage medium storing a monitoring program to implement the steps of claim 1 and 8 (para 0001). It would have been obvious to one skilled in the art before the effective filing date of 
	
Conclusion                                        
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462